Order entered April 23, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00412-CV

                           IN THE INTEREST OF A.M., A CHILD

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-13-09918-R

                                             ORDER
       Before the Court is appellant’s April 19, 2019 unopposed motion for an extension of time

to file a notice of appeal. We GRANT the motion. We deem the notice of appeal timely filed in

the trial court on April 4, 2019. See TEX. R. CIV. P. 21(f)(5).

       Also before the Court is the April 22, 2019 request of Janet Saavedra, Official Court

Reporter for the 254th Judicial District Court, for an extension of time to file the reporter’s

record. We GRANT the request and extend the time to April 24, 2019.

                                                       /s/    BILL WHITEHILL
                                                              JUSTICE